DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over More et al (US Publication No. 2019/0035694) in view of Clevenger et al (US Publication No. 2020/0013868).
	Regarding claim 1, More discloses a semiconductor device comprising: a gate electrode Fig 18, 170/270 over a channel region Fig 18, 170/270 of a semiconductor fin Fig 18, 124/224; first spacers over the semiconductor fin ¶0016, a lower portion of the gate electrode being between the first spacers Fig 18, and second spacers over the semiconductor fin Fig 18, the second spacers being adjacent the first spacers opposite the gate electrode, the upper portion of the gate electrode being between the second spacers Fig 18. More discloses all the limitations except for the arrangement of the gate electrode.  Whereas Clevenger discloses an upper portion of the gate electrode being above the first spacers Fig 9A-9B. More and Clevenger are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify More because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the spacer and incorporate the teachings of Clevenger to improve connectivity.
Regarding claim 2, More discloses further comprising a gate dielectric over the semiconductor fin, the gate dielectric being between the first spacers and the gate electrode Fig 18.
	Regarding claims 5-7, More and Clevenger discloses all the limitations but silent on the specific height and width of the spacers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the height or width of the spacers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ (CCPA 1980).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over More et al (US Publication No. 2019/0035694) in view of Clevenger et al (US Publication No. 2020/0013868) in further view of Hsueh et al (US Patent No. 9865697).
	Regarding claim 3, More discloses wherein the gate electrode comprises: a glue layer ¶0034; and a fill metal over the glue layer ¶0036. More and Clevenger discloses all the limitations except for the arrangement of the fill metal. Whereas Hsueh discloses  a sidewall of the fill metal Fig 1O, 252 extending above an upper surface of the glue layer Fig 1O, 190. More and Hsueh are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify More because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the fill metal relative to the glue layer and incorporate the teachings of Hsueh to improve connectivity/accessibility.
	Regarding claim 4, Hsueh discloses wherein the upper surface of the glue layer is below a plane level with an upper surface of the first spacers Fig 1O.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over More et al (US Publication No. 2019/0035694) in view of Cheng et al (US Publication No. 2019/0035917) in further view of Hsueh et al (US Patent No. 9865697).
	Regarding claim 8, More discloses a semiconductor device comprising: a semiconductor fin Fig 20, 124/224 extending from a substrate Fig 20, 20; a gate structure, the gate structure Fig 20, 150/250 comprising: a gate dielectric on the semiconductor fin; a work function layer on the gate dielectric ¶0025; a glue layer ¶0034; and a fill metal on the glue layer ¶0036, a lower portion of the fill metal being below an upper surface of the glue layer Fig 20, an upper portion of the fill metal being above the upper surface of the glue layer; and a dielectric material on the gate structure, wherein the dielectric material covers the upper surface of the glue layer and a sidewall of the upper portion of the fill metal Fig 20. More discloses all the limitations except for the arrangement of the glue layer and the fill metal. Whereas Hsueh discloses  an upper portion of the fill metal being above the upper surface of the glue layer Fig 1O. While Cheng discloses a glue layer Fig 25,1706 on the work function layer Fig 25,1704. More, Cheng and Hsueh are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify More because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the fill metal relative to the glue layer and incorporate the teachings of Hsueh and Cheng to improve connectivity/accessibility.
	Regarding claim 9, More discloses wherein the dielectric material covers upper surfaces of the gate dielectric and the work function layer Fig 20.
	Regarding claim 10, More, Cheng and Hsueh disclose all the limitation except the shape of the fill metal. It would have been an obvious matter of design choice to modify the shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 11-12, More, Cheng and Hsueh discloses all the limitations but silent on the specific width and height of the fill metal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the height or width of the fill metal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ (CCPA 1980).
Claims 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over More et al (US Publication No. 2019/0035694) in view of Clevenger et al (US Publication No. 2020/0013868) and in further view of Hsueh et al (US Patent No. 9865697).
Regarding claim 13, More discloses a semiconductor device comprising: a semiconductor fin Fig 20, 124/224 extending from a substrate; first spacers over the substrate; second spacers over the substrate Fig 20 ¶0016, the second spacers extending further from the substrate than the first spacers Fig 20, respective outer sidewalls of the first spacers being covered by respective inner sidewalls of the second spacers Fig 20; a gate dielectric covering a channel region of the semiconductor fin Fig 20; a glue layer ¶0034 over the gate dielectric; and a fill metal over the glue layer, a bottom surface of the fill metal ¶0036 being below an upper surface of the first spacers Fig 20. More discloses all the limitations except for the arrangement of the gate electrode.  Whereas Clevenger discloses an upper portion of the gate electrode being above the first spacers Fig 9A-9B. While Hsueh discloses the top surface of the fill metal being below an upper surface of the second spacers Fig 1S. More, Hsueh and Clevenger are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify More because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the spacer and incorporate the teachings of Clevenger and Hsueh to improve connectivity.


Regarding claim 14, More discloses  wherein an upper surface of the glue layer forms a right angle with a sidewall of the fill metal Fig 20.
Regarding claims 15-16, More discloses all the limitations Fig 20 except the shape of the capping layer. It would have been an obvious matter of design choice to modify the shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 18, More discloses all the limitations Fig 20 except the shape of the glue layer. It would have been an obvious matter of design choice to modify the shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 19-20, More discloses all the limitations except the shape of the fill metal. It would have been an obvious matter of design choice to modify the shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811